Citation Nr: 0735162	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes cavus 
with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to November 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for bilateral pes cavus with plantar fasciitis.  

The Board likewise denied the appellant's claim in a March 
2006 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following a Joint Motion for Remand the Court 
ordered the case Remanded to the Board.  

In a separate, simultaneously issued decision, the Board 
Vacated March 2006 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for bilateral pes 
cavus, with plantar fasciitis.  The Joint Motion for Remand 
notes that there are statements in the record to the effect 
that the veteran had foot pain during and after service, but 
that a VA examination was not scheduled to ascertain if his 
current disability may be associated with the symptoms he had 
during service.  His prior representative has also pointed 
out that there is no examination for separation from active 
duty of record.  

Moreover, in a recent letter, his current attorney wants the 
VA to obtain all private and VA medical records detailing 
treatment of the feet.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center and request that 
an additional search for the veteran's 
service medical records be undertaken.  
The examination for separation from active 
duty should be specifically requested.  If 
unavailable, documentation to that effect 
should be contained in the claims folder.

2.  The RO/AMC should attempt to obtain 
all records of private and VA medical 
treatment for the feet, to the extent 
records are not already associated with 
the claims file.  To the extent necessary, 
appellant and attorney should identify 
potential records, identify names of 
providers, and approximate dates of VA and 
private treatment.  As needed, releases 
should also be provided so that the 
aforementioned steps may be undertaken.

3.  The RO/AMC should arrange for the 
veteran to undergo an examination to 
ascertain the etiology of the any foot 
disability.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any currently diagnosed foot abnormality 
may be related to the symptoms described 
by the veteran and lay statements 
submitted in support of his claim.  The 
claims folder should be made available for 
review in connection with this 
examination.  All indicated tests should 
be preformed and all clinical findings 
reported in detail.  The examiner should 
provide complete rationale for all 
conclusions reached.  

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



